Title: William Pinkney to Thomas Jefferson, 25 September 1810
From: Pinkney, William
To: Jefferson, Thomas


          
            Dr Sir.
            London. 25th Septr 1810
          
            Mrs Leigh, who is I believe known to you, sent me some Time ago two Copies of her Book upon Government, with a Request that I would tender them to you on her Behalf as a Mark of her Respect.—I promised that I would do so; but missed the opportunity on which I had calculated.—At Length however I fulfil my promise and send the Books.
          I have not the Honour to know Mrs Leigh personally.—She made some Noise here a few years ago.—Her Book has not made quite so much, but it is a respectable performance and worthy of a kind Reception; although a Treatise upon Government (at least the Sort of Government which Mrs Leigh considers) is not exactly what one expects from a Woman.—
          I have forwarded the Letters with which you lately entrusted me, and thank you sincerely for the friendly Lines which enclosed them. 
          Do you not congratulate yourself prematurely on the Tranquillity of your Retirement?—You cannot I am sure be tranquil while your Country is otherwise; and the restless Powers that shake the World with their mad Quarrel will not suffer us to be quiet.—We might be steady however!—
          You call by a very appropriate Name the occupations of public Men at present.—They are indeed Turmoils.—My little Share of them is I hope not far from its End.—It has already been sufficient for me, and ought sooner to have ceased.—Your Share has been a full and a conspicuous one.—Your Tour of Duty is past.—but The Consciousness still remains of great and faithful Services in all the Varieties of our national Fortune. I can have no Idea of a better Reward in this World than the Enjoyment of such a lofty Consciousness.—I feel that the Consciousness of even a fruitless (and certainly a thankless) Fidelity is much.—
          
            Believe me to be, with unfeigned respect and Attachment—Dear Sir, Your faithful Friend and Obedient Servant;—
            
 Wm Pinkney
          
        